DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed and amended 09/06/2019. Claims 3-5, 9 and 11-14 are amended. Claims 1-15 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi (US 2015/0022444).

In reference to claim 1, Ooi teaches a method of effecting control of an electronic device, the method comprising: performing a motion-matching phase comprising: providing an indication of a trajectory to a user; tracking the movement of a control object so as to determine a first movement path for the control object; determining whether the first movement path of the control object substantially matches the trajectory; and in response to determining that the first movement path substantially matches the trajectory, coupling the control object to the electronic device such that subsequent movement of the control object effects control of the electronic device, and performing a control phase comprising: tracking the movement of the control object so as to determine a second movement path for the control object; and effecting control of the electronic device according to the second movement path (Ooi, Figs. 6, 18, position and orientation detection of input device; Figs. 7, 19, acquire position of real object/input device; control display position of virtual object based on position and orientation of real object/input device; Fig. 15, object controls; pg. 9, par. 173, movement recognition unit recognizes movement of an input object by monitoring the position and trajectory of the input object, determines if movement/trajectory is a gesture, and issues command/control via a positional relationship unit; pgs. 12-14, par. 238, predetermined command when a movement pattern of an input object forms a predetermined trajectory, and further commands, such as moving a displayed virtual object, determined 

Claim 9 is rejected as being dependent on rejected claim 1 as discussed above and further, Ooi teaches wherein tracking the movement of the control object comprises imaging the control object using a least one image sensor, and analysing the captured images to determine the movement of the control object (Ooi, pg. 8, par. 168, imaging unit and movement recognition to track input object; pg. 3, par. 72, imaging unit is a camera).

Claim 11 is rejected as being dependent on rejected claim 1 as discussed above and further, Ooi teaches wherein the control object is physically separate from the electronic device, and optionally wherein the control object comprises a part of the user; or an object held or supported by the user (Ooi, Figs. 4, 5, 8, hand held input device; Figs. 6, 18, position and orientation detection of input device held by a user; pg. 9, par. 173, movement recognition unit recognizes movement of an input object by monitoring the position and trajectory of an input object held by a user).

Claim 12 is rejected as being dependent on rejected claim 1 as discussed above and further, Ooi teaches wherein the method is performed by a first electronic device for effecting control of a second electronic device that is different to the first electronic device (Ooi, Figs. 4, 5, 8, hand held input device and different device being controlled by the input device; Figs. 6, 18, position and orientation detection of input device; Figs. 

Claim 13 is rejected as being dependent on rejected claim 1 as discussed above and further, Ooi teaches wherein providing an indication of a trajectory to a user comprises displaying a display element moving on the trajectory (Ooi, Fig. 7, element S105, control display of virtual object based on position and orientation of real object/input object).

In reference to claim 14, Ooi teaches a computer readable medium having instructions recorded thereon which, when executed by a computing device, cause the computing device to perform the method of: (Ooi, Fig. 22, CPU, ROM, RAM; pg. 11, par. 212, hardware including CPU, ROM, RAM);
performing a motion-matching phase comprising: providing an indication of a trajectory to a user; tracking the movement of a control object so as to determine a first movement path for the control object; determining whether the first movement path of 

In reference to claim 15, Ooi teaches a system for effecting control of an electronic device, the system comprising: a motion tracker; and a controller, wherein the controller is arranged to perform a motion-matching phase, wherein during the motion-matching phase the controller is arranged to: cause the system to provide an indication of a trajectory to a user; cause the motion tracker to track the movement of a control object so as to determine a first movement path for the control object; determine .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US 2015/0022444) in view of Kawalkar et al. (US 2014/0240242).


Kawalkar discloses touch target acquisition motion dynamics, analogous in art with that of Ooi, comprising setting a scaling factor that maps how movement of a control object effects control of an electronic device during a control phase, the scaling factor being set according to a detected magnitude of the movement of the control object during a first movement path in a motion-matching phase (Kawalkar, Fig. 6, detect user interaction, deriving acquisition dynamics associating velocity and acceleration parameters/scaling).
It would have been obvious to one having ordinary skill in the art to modify the system of Ooi to further comprise setting a scaling factor that maps how movement of a control object effects control of an electronic device during a control phase, the scaling factor being set according to a detected magnitude of the movement of the control object during a first movement path in a motion-matching phase, as taught by Kawalkar.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising setting a scaling factor that maps how movement of a control object effects control of an electronic device during a control phase, the scaling factor being set according to a detected magnitude of the movement of the control object during a first movement path in a 

Claim 3 is rejected as being dependent on rejected claim 2 as discussed above and further, Ooi as modified teaches further comprising, during the control phase, displaying a temporary input object, TIO, and moving or changing the state of the TIO according to the second movement path (Ooi, Figs. 7, 19, acquire position of real object/input device; control display position of virtual object based on position and orientation of real object/input device; pg. 9, par. 173, movement recognition unit recognizes movement of an input object by monitoring the position and trajectory of the input object, determines if movement/trajectory is a gesture, and issues command/control via a positional relationship unit; pgs. 12-14, par. 238, predetermined command when a movement pattern of an input object forms a predetermined trajectory, and further commands, such as moving a displayed virtual object, determined when there is a positional relationship with respect to an input object and a displayed virtual object).

Claim 4 is rejected as being dependent on rejected claim 3 as discussed above and further, Ooi as modified teaches wherein the scaling factor is a control-display gain for the control phase (Ooi as modified by Kawalkar, Fig. 6, derive acquisition dynamic adding velocity, acceleration and hover parameters; pg. 4, par. 39, dynamic input is .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US 2015/0022444) in view of Holz (US 2014/0201674).

Claim 10 is rejected as being dependent on rejected claim 9 as discussed above and further, Ooi however fails to expressly teach wherein the at least one image sensor is a depth sensor and/or a camera and/or a video camera, each camera capturing images in the infra-red, visible or ultra-violet spectra.
Holz discloses input motion recognition, analogous in art with that of Ooi, wherein at least one image sensor is a depth sensor and/or a camera and/or a video camera, each camera capturing images in the infra-red, visible or ultra-violet spectra (Holz, pg. 3, par. 29, camera sensitivity in the infrared or ultraviolet bands).
It would have been obvious to one having ordinary skill in the art to modify the system of Ooi wherein at least one image sensor is a depth sensor and/or a camera and/or a video camera, each camera capturing images in the infra-red, visible or ultra-violet spectra, as taught by Holz.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein at least one image sensor is a depth sensor and/or a camera and/or a video camera, each camera capturing images in the infra-red, visible or ultra-violet spectra, of Holz, with the camera .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US 2015/0022444) as modified by Kawalkar et al. (US 2014/0240242), and further in view of Cohen et al. (US 2014/0176554).

Claim 5 is rejected as being dependent on rejected claim 4 as discussed above and further, Ooi as modified however fails to expressly teach further comprising decoupling the control object from the electronic device in response to a decoupling criterion being reached.
Cohen discloses input motion recognition, analogous in art with that of Ooi as modified, comprising decoupling a control object from an electronic device in response to a decoupling criterion being reached (Cohen, pgs. 18-19, par. 147, decoupling/ignoring movement of an input device if movement is determined to be minor and unintentional).
It would have been obvious to one having ordinary skill in the art to modify the system of Ooi as modified to comprise decoupling a control object from an electronic device in response to a decoupling criterion being reached, as taught by Cohen.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising decoupling a control object from an electronic device in response to a decoupling criterion being 

Claim 6 is rejected as being dependent on rejected claim 5 as discussed above and further, Ooi as modified teaches wherein the decoupling criterion is reached if the movement of the control object effects a control operation for the electronic device (Cohen, pgs. 18-19, par. 147, decoupling/ignoring movement/control of an input device if movement is determined to be minor and unintentional).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US 2015/0022444) as modified by Kawalkar et al. (US 2014/0240242) and Cohen et al. (US 2014/0176554), and further in view of Desai et al. (US 2017/0208549).

Claim 7 is rejected as being dependent on rejected claim 5 as discussed above and further, Ooi as modified however fails to expressly teach wherein the decoupling criterion is reached if the control object remains stationary for a predetermined time.
Desai discloses input device motion recognition, analogous in art with that of Ooi as modified, wherein decoupling criterion is reached if a control object remains stationary for a predetermined time (Desai, pg. 5, par. 47, determination that a mobile input device is in an inactive state if the mobile input device is stationary for a period of time).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a decoupling criterion is reached if a control object remains stationary for a predetermined time, of Desai, with the system of Ooi as modified, according to known methods to yield predictable results, namely, saving power in an inactive input device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US 2015/0022444) as modified by Kawalkar et al. (US 2014/0240242), Cohen et al. (US 2014/0176554) and Desai et al. (US 2017/0208549), and further in view of Lee et al. (US 2015/0261350).

Claim 8 is rejected as being dependent on rejected claim 5 as discussed above and further, Ooi as modified however fails to expressly teach wherein the decoupling criterion is reached if the control object moves for a predetermined time, but the movement of the control object during this predetermined time does not effect a control operation.
Lee discloses user input, analogous in art with that of Ooi as modified, wherein decoupling criterion is reached if a control object moves for a predetermined time, but the movement of the control object during this predetermined time does not effect a control operation (Lee, pg. 1, par. 8, hand/input using a motion with a predetermined 
It would have been obvious to one having ordinary skill in the art to modify the system of Ooi as modified wherein decoupling criterion is reached if a control object moves for a predetermined time, but movement of the control object during this predetermined time does not effect a control operation, as taught by Lee.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein decoupling criterion is reached if a control object moves for a predetermined time, but movement of the control object during this predetermined time does not effect a control operation, of Lee, with the system of Ooi as modified, according to known methods to yield predictable results, namely, identifying a timely gesture as input or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624